—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered July 15, 1997, convicting him of sodomy in the first degree (three counts) and endangering the welfare of a child, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a *534hearing, of the branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The County Court properly denied the defendant’s motion to suppress his statements (see, People v Hetrick, 80 NY2d 344; People v Tondryk, 176 AD2d 1194; Jones v City & County of Denver, 854 F2d 1206).
Appellate review of the defendant’s remaining argument is forfeited by the defendant’s plea of guilty (see generally, People v Taylor, 65 NY2d 1). Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.